United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2107
                                    ___________

Guillermo Quinones,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
T. C. Outlaw, Warden, FCI                *
Forrest City,                            * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: February 5, 2010
                                 Filed: February 23, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Guillermo Quinones, a federal inmate currently incarcerated in Arkansas,
appeals the district court’s1 denial of relief under 28 U.S.C. § 2241. We affirm for the
reasons stated by the district court. See 8th Cir. R. 47B.
                         ______________________________



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable J.
Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.